

115 HR 2610 IH: TRUMPED Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2610IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require reimbursement from certain public officials whose travel results in unusual costs
			 relating to protection of those officials, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayers Require Urgent Mandatory Protection from Egregious Debt Act of 2017 or as the TRUMPED Act of 2017. 2.Reimbursement requiredIn the case of any person who the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person travels to any real property in which that person or the spouse of that person has any ownership interest (including any licensing agreement) for any period of time longer than 24 hours—
 (1)each State or unit of local government wherein the real property is located may recover, in a civil action against the person accorded such protection, any costs incurred by such State or unit of local government in connection with the provision of such protection; and
 (2)if any business that is near that property is significantly adversely affected by the provision of such protection, that business may bring an action for appropriate relief against the person accorded such protection.
 3.ReportNot later than 90 days after the enactment of this Act, the U.S. Secret Service shall submit a report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate detailing the costs of protecting those granted protection under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, since January 20, 2017, for visits to real property lasting longer than 24 hours in which they or a spouse have an ownership interest.
 4.Sovereign immunityThe sovereign immunity of the United States is hereby waived to the extent required to enable recovery in an action under section 2.
		